FILED
                            NOT FOR PUBLICATION
                                                                                JUN 15 2020
                    UNITED STATES COURT OF APPEALS                          MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

PARTAP SINGH,                                    No. 18-70399

              Petitioner,                        Agency No. A206-340-923

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 11, 2020**


Before: HAWKINS, GRABER, and McKEOWN, Circuit Judges.

      Petitioner Partap Singh, a native and citizen of India, timely petitions for

review of the Board of Immigration Appeals’ ("BIA") order dismissing his appeal

from the immigration judge’s ("IJ") denial of his application for asylum,




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

("CAT"). We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.

      1. Because the BIA conducted its own analysis and adopted the IJ’s

decision, we review both decisions. Ai Jun Zhi v. Holder, 751 F.3d 1088, 1091

(9th Cir. 2014). The agency did not err in concluding that Petitioner is ineligible

for asylum and withholding of removal because Petitioner did not establish that he

was or will be persecuted on account of a protected ground. The finding that

Petitioner’s persecutors were motivated by a desire to protect their illicit

operations, and not by Petitioner’s anti-corruption political opinion, is supported

by substantial evidence. See Lkhagvasuren v. Lynch, 849 F.3d 800, 802–03 (9th

Cir. 2016) (per curiam) (reviewing for substantial evidence a finding of persecutor

motive). Petitioner credibly testified that his persecutors were so motivated.

Moreover, the threats and attacks that Petitioner endured were tied to Petitioner’s

reporting about the profitable, criminal enterprise run by his persecutors. The

record therefore does not "compel" a finding that Petitioner was persecuted on

account of his political opinion. Singh v. Barr, 935 F.3d 822, 826–27 (9th Cir.

2019) (per curiam); see 8 U.S.C. § 1252(b)(4)(B) ("administrative findings of fact

are conclusive unless any reasonable adjudicator would be compelled to conclude




                                           2
to the contrary"). Accordingly, Petitioner is not eligible for asylum or withholding

of removal.

      2. The agency concluded that Petitioner is not eligible for CAT relief

because he did not establish that it is more likely than not that he would be tortured

if returned to India. See 8 C.F.R. § 1208.16(c)(2) (stating standard for protection

under CAT). Petitioner does not challenge that dispositive finding. Accordingly,

Petitioner’s CAT claim is waived or forfeited. See Cruz v. Int'l Collection Corp.,

673 F.3d 991, 998 (9th Cir. 2012) (“We review only issues which are argued

specifically and distinctly in a party's opening brief.” (internal quotation marks

omitted)).

      PETITION DENIED.




                                           3